Citation Nr: 1759640	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-37 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1976. 

This appeal is before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  A transcript is included in the claims file.  In an October 2017 letter, the Board informed the Veteran that the VLJ who conducted his January 2010 hearing was no longer employed by the Board and that the Veteran had the right to another Board hearing, and provided him a form to request another Board hearing.  The letter further informed the Veteran that if he did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  He did not respond.  See 38 C.F.R. §§ 19.3 (b), 20.707.

The Board remanded the issue on appeal in May 2011 and February 2015.


FINDING OF FACT

The Veteran did not have a personality disorder at the time of his November 2007 claim for benefits and has not had one at any time since.


CONCLUSION OF LAW

The criteria for service connection for a personality disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 4.9 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In obtaining a July 2011 VA examination report the agency of original jurisdiction (AOJ) substantially complied with the Board's May 2011 and February 2015 remand instructions.  The Board notes that, while the AOJ was instructed to provide another supplemental statement of the case (SSOC) to the Veteran following the March 2015 remand, it did not.  However, this is not prejudicial to the Veteran in this case.  In this regard, the AOJ was instructed by the Board to obtain  a July 2011 VA examination report, which had been referenced in a November 2012 SSOC, but had not been associated with the claims file at the time of the February 2015 Board remand.  Since that remand, the July 2011 examination report has been associated with the claims file, and no other pertinent evidence was added to the record.  As the July 2011 VA examination report was already considered and discussed in the November 2012 SSOC, and no new, pertinent evidence has been added to the file since that time, the failure to issue another SSOC following the March 2015 Board remand is nonprejudicial in this case.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Congenital or developmental defects, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection can be warranted where such a defect is subject to a superimposed disease or injury during military service that results in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, as reflected in his January 2010 testimony before the Board, the Veteran asserts that a current personality disorder is related to an in service injury whereby he was hit in the back of the head and shoulder by a 50-60 pound practice bomb.  He asserts that, following the injury, he "wasn't acting right" and was having headaches, and was eventually monitored under psychiatric observation.  

Service treatment records reflect that the Veteran was treated for a concussion in September 1975 following an accident whereby a bomb fin was dropped and fell on his head.  They also reflect that, from December 1975 to February 1976, the Veteran received mental health treatment, complaining of depression; it was noted that he drank excessively and used drugs, and he was assessed as having a schizoid type personality disorder.  Such records reflect diagnoses of schizoid personality, existing prior to entry into service, alcohol abuse, and drug abuse.  

In July 1976, the Veteran was admitted to a hospital with the diagnosis of sociopathic personality.  It was noted that he had recently been apprehended for drug abuse and, facing charges, had requested a discharge from the service.  He stated that he habitually abused marihuana, alcohol, and tranquilizers.  The diagnosis was revised to passive aggressive personality, moderately severe, existing prior to entry into service, manifested by poor frustration tolerance, impulsivity, and drug abuse.  The recommendation was for the Veteran to be returned to duty with the recommendation that he be administratively discharged from the service as unsuitable if his military performance warranted it. 

An August 1976 Medical Board report reflects that the Veteran had been apprehended with drugs in service and requested a discharge, and that he had used various drugs over the years.  The Medical Board reviewed the case and revised the diagnosis to passive dependent personalty disorder, severe, existing prior to entry into service, manifested by impulsivity, lack of dependability, intolerance to stress, and drug abuse.  It was the opinion of the Medical Board that the Veteran was unsuitable for further military service and should be discharged.  Service personnel records reflect that the Veteran was being discharged by reason of frequent involvement of a discreditable nature with military/civilian authorities.

In this case, service connection for a personality disorder is not warranted, as a preponderance of the evidence does not establish the existence of the claimed disability.  

The Veteran underwent two examinations by VA psychiatrists in connection with his claim.  On September 2008 VA examination, it was noted that the Veteran used LSD, alcohol, purple acid, marijuana, etc. as a teenager,  and that he had been arrested for larceny and the judge gave him a choice of joining the military or jail, so the Veteran joined the military.  The examiner noted that on a mental health assessment in service he was found to be depressed, using substances, and drinking a lot of alcohol, and looked to party with his buddies and at times was sociopathic.  It was noted that the Veteran used to use speed and marijuana when it was available, and was arrested five times for DUIs in the 1970s, 1980s, and 2005.  The diagnoses were marijuana dependence in partial remission, polysubstance dependence in remission, alcohol dependence in remission, and personality disorder with mixed features.  The examiner opined that the Veteran's personality disorder not related to service.  The explanation was that he had had pre-existing problems with the law and he had a choice of jail or going to the Navy, and that he used substances heavily and continued to have problems with the law and substances after service.  The examiner stated that it was at least likely as not that the Veteran met the diagnostic criteria for a personality disorder with mixed features and a history of substance use that began before the Veteran entered the service, and these disorders were currently stable.

On July 2011 VA examination, the examiner noted the Veteran's in-service head and neck surgery while unloading practice bombs, and that while in service he was smoking hash and got caught a couple of times, and was referred for substance abuse treatment.  It was noted that he had a psychiatric assessment and was diagnosed with personality disorder, and that he was also using increased amounts of alcohol.  It was further noted that the Veteran continued to drink heavily after service, had DUIs in 1990 and in 1997, and gave up drinking in 2005 and stopped marijuana use in 1995.  The examiner noted that the Veteran excessively used hash in service, which got him involved in a captain's mast and also as well as mandated treatment, and also had serious problems with alcohol until he quit in 2004.  It was found that the Veteran met the diagnostic criteria for alcohol and marijuana dependence in remission.  However, the examiner determined that it was less likely than not that the Veteran actually met the diagnostic criteria for a personality disorder, as at the time of the original diagnosis he was heavily using substances, which could easily make it seem that one can have a personality disorder, whereas one should be examined in a substance-free state to determine the existence of a personality disorder.  Also, the history of substance abuse issues was overwhelming, and his social functioning was stable now.  The examiner opined that any impairment in employment functioning was due to his history of heavy substance use or his ongoing medical issues.  The diagnoses given were alcohol dependence in remission, marijuana dependence in remission, and nicotine dependence; the Veteran was assessed as having no personality disorder or other psychiatric disorder.

The Board finds the July 2011 VA examiner's opinion that the Veteran did not actually have any personality disorder to be persuasive in this case.  The rationale for the opinion is consistent with the history repeatedly noted in the record of the Veteran's heavy substance abuse before, during, and after service, and the resulting behavior problems and functional impairment.  The examiner also adequately explained why past assessments of personality disorder were likely incorrect.  This includes the significance of the fact that all in-service diagnoses made in the context of substance abuse, when, to make an accurate diagnosis regarding any possible personality disorder, they should have been in a substance-free state.  In this regard, the examiner's explanation is also consistent with the multiple, changing characterizations of the Veteran's personality disorder; in service his diagnoses were changed from schizoid personality, to sociopathic personalty, to aggressive personality, to passive dependent personality disorder, and his September 2008 diagnosis was simply personality disorder with mixed features.

The Board finds the September 2008 VA examiner's diagnosis of personality disorder with mixed features to be less probative.  The examiner provided no clear explanation as to how or why the Veteran met the criteria for a personality disorder.  Indeed, the September 2008 VA examiner's report primarily acknowledges the Veteran's heavy substance abuse prior to, during, and after service; diagnosed various substance abuse disorders in remission; and discussed such substance abuse as the cause of the Veteran's behavioral and functional problems.  The Board also notes that neither examiner diagnosed any psychiatric disorder besides substance abuse disorders, each noted to be in remission. 

Thus, the weight of the evidence reflects that the Veteran did not have a personality disorder at the time of his November 2007 claim for benefits and has not had one at any time since.  Therefore, there can be no valid service connection claim for a personality disorder.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, service connection for a personality disorder must be denied.  
.

ORDER

Service connection for a personality disorder is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


